Citation Nr: 1719745	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1962 to July 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in August 2014 at which time the claim was remanded in order to afford the Veteran a new VA audiologic examination, and to associate with the claims file additional private treatment records.  A new VA examination was afforded the Veteran in July 2016 and the private treatment records have been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his service-connected hearing loss is more severe than currently rated.  The Veteran is presently rated at 10 percent for his hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  In instances where missing information is "relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report," VA is required to seek clarification from the professional who provided the examination report, either directly or through the claimant.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).

Here, the Veteran has submitted several private audiology reports during the pendency of the appeal.  

Two different private audiograms from a Dr. Altenau were associated with the claims file after the August 2014 Board remand; one dated October 2010 and one dated January 2012.  In both of the audiograms, a portion of the audiograms are blacked out.  Similarly, where speech recognitions scores are indicated, it is unclear whether the Maryland CNC test was utilized to provide the values.

Another private audiogram from Dr. Altenau dated September 2014 was also submitted.  It revealed puretone thresholds that appear to represent the following values:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
75
70
80
LEFT
25
35
70
75
90

Where speech recognition scores appear to be provided, it is not apparent whether the Maryland CNC test was utilized.  

The October 2010 and January 2012 private audiograms cannot be interpreted with portions of the audiograms illegible.  If available, better copies should be associated with the claims file.  With regard to the September 2014 private audiogram, the RO should ascertain whether the speech recognition scores utilized the Maryland CNC test.  This information bears on the probative value that is to be afforded to the audiogram results.  Consequently, the Board has a duty to seek clarification of these private audiograms.  As this information is needed to accurately evaluate the severity of the Veteran's hearing impairment during the appeal period, while on remand, the AOJ should request that the Veteran submit the information or authorize VA to contact the private medical providers to obtain the relevant missing information pertinent to each private audiogram.

Updated VA and private treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran submit the information or authorize VA to contact the provider of October 2010, January 2012, and September 2014 private audiograms to obtain the following information:

Whether the Maryland CNC test was used to provide the speech recognition values for these audiograms, and whether Dr. Altenau is a state-licensed audiologist.

2.  The AOJ should also request that the Veteran submit the information or authorize VA to contact Dr. Altenau to resubmit legible copies of the October 2010 and January 2012 audiograms.  

3.  Obtain pertinent updated VA and private treatment records.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




